     Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 1 of 17 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

--------------------------------------------------------
ELAINE WANG,                                               :
                                                           :
                  Plaintiff,                               :   Case No. ______________
                                                           :
v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                           :   SECTIONS 14(e), 14(d) AND 20(a) OF
MOMENTA PHARMACEUTICALS, INC.,                             :   THE SECURITIES EXCHANGE ACT
JANE F. BARLOW, BRUCE DOWNEY,                              :   OF 1934
GEORGES GEMAYEL, STEVEN C.                                 :
GILMAN, DONNA ROY GROGAN, JOSE-                            :   JURY TRIAL DEMANDED
CARLOS GUTIERREZ-RAMOS,                                    :
ELIZABETH STONER, and CRAIG A.                             :
WHEELER,                                                   :
                                                           :
                  Defendants.                              :
--------------------------------------------------------

         Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against Momenta Pharmaceuticals, Inc.

(“Momenta or the “Company”) and the members of Momenta’s board of directors (the “Board”

or the “Individual Defendants,” and collectively with the Company, the “Defendants”) for their

violations of Sections 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), in connection with the proposed acquisition of Momenta by affiliates of

Johnson & Johnson (“Johnson & Johnson” or “J&J”).

         2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the

“Solicitation Statement”) to be filed on September 2, 2020 with the United States Securities and
  Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 2 of 17 PageID #: 2




Exchange Commission (“SEC”) and disseminated to the Company’s stockholders.                   The

Solicitation Statement recommends that the Company’s stockholders tender their shares in

support of a proposed transaction whereby Vigor Sub, Inc. (“Merger Sub”), a wholly-owned

subsidiary of Johnson & Johnson, will merge with Momenta, with Momenta continuing as the

surviving corporation and a wholly-owned subsidiary of J&J (the “Proposed Transaction”).

Pursuant to the terms of the definitive agreement and plan of merger the companies entered into,

dated August 19, 2020 (the “Merger Agreement”), each Momenta common share issued and

outstanding will be converted into the right to receive $52.50 per share in cash (the “Merger

Consideration”). In accordance with the Merger Agreement, Merger Sub commenced a tender

offer (the “Tender Offer”) to acquire all of Momenta’s outstanding common stock and the

Tender Offer will expire on September 30, 2020.

       3.      Defendants have now asked Momenta’s stockholders to support the Proposed

Transaction based upon the materially incomplete and misleading representations and

information contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and

20(a) of the Exchange Act.        Specifically, the Solicitation Statement contains materially

incomplete and misleading information concerning, among other things, (i) Momenta’s financial

projections relied upon by the Company’s financial advisors, Goldman Sachs & Co. LLC

(“Goldman Sachs”) and Centerview Partners LLC (“Centerview”), in their financial analyses;

and (ii) the data and inputs underlying the financial valuation analyses that support the fairness

opinion provided by the Company’s financial advisors. The failure to adequately disclose such

material information constitutes a violation of Sections 14(e), 14(d), and 20(a) of the Exchange

Act as Momenta’s stockholders need such information in order to tender their shares in support

of the Proposed Transaction.




                                                2
   Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 3 of 17 PageID #: 3




        4.      It is imperative that the material information that has been omitted from the

Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

Tender Offer.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Momenta’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because each is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by

this Court permissible under traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Defendant Momenta is incorporated in this

District.

                                             PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Momenta common

stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Jane F. Barlow has served as a member of the Board since

December 2019.


                                                  3
  Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 4 of 17 PageID #: 4




       11.      Individual Defendant Bruce Downey has served as a member of the Board since

June 2009 and as the Chairman of the Board since June 2018.

       12.      Individual Defendant Georges Gemayel has served as a member of the Board

since January 2010.

       13.      Individual Defendant Steven C. Gilman has served as a member of the Board and

since June 2016.

       14.      Individual Defendant Donna Roy Grogan has served as a member of the Board

and since September 2019.

       15.      Individual Defendant Jose-Carlos Gutierrez-Ramos has served as a member of the

Board and since March 2016.

       16.      Individual Defendant Elizabeth Stoner has served as a member of the Board and

since October 2007.

       17.      Individual Defendant Craig A. Wheeler has served as a member of the Board and

since August 2006.

       18.      Defendant Momenta is incorporated in Delaware and maintains its principal

offices at 301 Binney Street, Cambridge, Massachusetts 02142. The Company’s common stock

trades on the NASDAQ Exchange under the symbol “MNTA.”

       19.      The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

       20.      The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”




                                                4
     Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 5 of 17 PageID #: 5




                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.    Momenta, a biotechnology company, focuses on the discovery and development

of novel biologic therapies for the treatment of rare immune-mediated diseases in the United

States. Its novel therapeutic programs include M281, a fully-human anti-neonatal Fc receptor

(FcRn), aglycosylated immunoglobulin G (IgG1), and monoclonal antibody to reduce circulating

IgG antibodies by blocking endogenous IgG recycling via FcRn; M230, a recombinant trivalent

human IgG1 Fc multimer containing three IgG Fc regions joined to maximize activity; and

M254, a hyper-sialylated immunoglobulin to treat various inflammatory diseases, including

idiopathic thrombocytopenic purpura and chronic inflammatory demyelinating polyneuropathy.

The Company’s biosimilar programs comprise M923, a biosimilar of HUMIRA for the treatment

of patients with rheumatoid arthritis, crohn’s disease, ulcerative colitis, and psoriasis; and M710,

a biosimilar of EYLEA for the treatment of neovascular age-related macular degeneration,

macular edema following retinal vein occlusion, diabetic macular edema (DME), and diabetic

retinopathy in patients with DME. Its complex generics programs include Enoxaparin sodium

injection, a generic version of LOVENOX that is indicated for the prevention and treatment of

deep vein thrombosis, as well as supports the treatment of acute coronary syndromes;

GLATOPA, a generic version of once-daily COPAXONE for the treatment of patients with

relapsing forms of multiple sclerosis; and GLATOPA, a generic version of three-times-weekly

COPAXONE. The Company has collaboration and license agreements with Sandoz AG, Mylan

Ireland Limited, and CSL Behring Recombinant Facility AG. The Company was formerly

known as Mimeon, Inc. and changed its name to Momenta Pharmaceuticals, Inc. in September

2002. Momenta was founded in 2001 and is headquartered in Cambridge, Massachusetts.

        22.    On August 19, 2020, the Company announced the Proposed Transaction:


                                                 5
Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 6 of 17 PageID #: 6




   CAMBRIDGE, Mass., Aug. 19, 2020 (GLOBE NEWSWIRE) -- Momenta
   Pharmaceuticals, Inc. (Nasdaq: MNTA, “Momenta” or the “Company”), a
   biotechnology company focused on discovering and developing novel biologic
   therapeutics to treat rare immune-mediated diseases announced today that it has
   entered into a definitive agreement for Johnson & Johnson (“Johnson & Johnson”
   or “J&J”) to acquire Momenta for $52.50 per share in an all-cash transaction,
   implying a fully-diluted equity value of $6.5 billion. The agreement was
   unanimously approved by the Boards of Directors of both Momenta and Johnson
   & Johnson.

   “The agreement with J&J recognizes the value created by years of commitment
   and dedication to our mission by the many current and past Momenta employees.
   Programs such as nipocalimab have the potential to improve the lives of countless
   patients suffering from autoimmune and fetal maternal diseases,” said Craig
   Wheeler, President and Chief Executive Officer of Momenta. “This acquisition
   provides strong value for our shareholders and ensures a level of investment in
   our exciting portfolio that will further enhance its potential for patients. I believe
   J&J is the right company to advance our portfolio of novel drug candidates for
   autoimmune and rare diseases. J&J’s leadership in immunology, extensive
   capabilities, and global reach, as well as its alignment with our vision of
   pioneering therapies for complex diseases is a strong fit for our company and our
   portfolio.”

   The transaction is expected to close in the second half of 2020, pending the
   satisfaction of all conditions to the completion of the tender offer and
   merger. Until that time, Momenta will continue to operate as a separate and
   independent company.

   Momenta’s financial advisors are Goldman Sachs & Co. LLC and Centerview
   Partners LLC, Latham & Watkins LLP is acting as legal counsel for Momenta and
   Skadden, Arps, Slate, Meagher & Flom LLP is acting as legal counsel for
   Goldman Sachs & Co. LLC and Centerview Partners LLC.

   Transaction Details

   Under and subject to the terms of the agreement, Vigor Sub, Inc. (“Merger Sub”),
   a newly formed wholly owned subsidiary of Johnson & Johnson, agreed to
   commence a tender offer to acquire all outstanding shares of Momenta common
   stock for $52.50 per share in cash and Momenta agreed to file a recommendation
   statement containing the unanimous recommendation of the Momenta board
   that Momenta stockholders tender their shares to Merger Sub. Following the
   completion of the tender offer, Johnson & Johnson expects to promptly
   consummate a merger of Momenta with Merger Sub, in which shares
   of Momenta that have not been tendered in the tender offer will be acquired by
   Johnson & Johnson and converted into the right to receive the same cash price per
   share as paid in the tender offer.



                                             6
     Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 7 of 17 PageID #: 7




        The closing of the tender offer is subject to customary closing conditions,
        including the tender of a majority of outstanding Momenta shares on a fully
        diluted basis and the expiration or termination of the waiting period under the
        Hart-Scott-Rodino Antitrust Improvements Act. The merger agreement includes
        customary termination provisions for both Momenta and Johnson & Johnson.

                                               ***

        23.    It is therefore imperative that Momenta’s stockholders are provided with the

material information that has been omitted from the Solicitation Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests.

B.      The Materially Incomplete and Misleading Solicitation Statement

        24.    On September 2, 2020, Momenta filed the Solicitation Statement with the SEC in

connection with the Proposed Transaction. The Solicitation Statement was furnished to the

Company’s stockholders and solicits the stockholders to tender their shares in support of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

        25.    The Solicitation Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by Goldman Sachs and Centerview,

the disclosure of which is material because it provides stockholders with a basis to project the

future financial performance of the target company, and allows stockholders to better understand

the analyses performed by the financial advisors in support of their fairness opinions.




                                                 7
  Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 8 of 17 PageID #: 8




Omissions and/or Material Misrepresentations Concerning Momenta Financial Projections

       26.     The Solicitation Statement fails to provide material information concerning

financial projections by Momenta management and relied upon by financial advisors in their

analyses. The Solicitation Statement indicates that in connection with the rendering of the

fairness opinions, the Company prepared certain non-public financial forecasts (the

“Projections”) and provided them to the Board and the financial advisors with forming a view

about the stand-alone valuation of the Company. Accordingly, the Solicitation Statement should

have, but fails to provide, certain information in the projections that Momenta management

provided to the Board and the financial advisors. Courts have uniformly stated that “projections

… are probably among the most highly-prized disclosures by investors. Investors can come up

with their own estimates of discount rates or [] market multiples. What they cannot hope to do is

replicate management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc.

S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       27.     For the Projections prepared by Company management for Momenta for fiscal

years 2020 through 2024, the Solicitation Statement provides values for non-GAAP (Generally

Accepted Accounting Principles) financial metrics: (a) EBIT; (b) EBIT Excl. Other

Pipeline/Platform R&D; and (c) Unlevered Free Cash Flow (as calculated by Goldman Sachs

and Centerview), but fails to disclose: (i) the line items used to calculate the non-GAAP

measures; or (ii) a reconciliation of these non-GAAP metrics to their most comparable GAAP

measures, in direct violation of Regulation G.

       28.     When a company discloses non-GAAP financial measures in a solicitation

statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC




                                                 8
    Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 9 of 17 PageID #: 9




regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       29.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is
              calculated. Accordingly, a clear description of how this measure is
              calculated, as well as the necessary reconciliation, should
              accompany the measure where it is used. Companies should also
              avoid inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or
              other non-discretionary expenditures that are not deducted from the
              measure. 1

       30.    Thus, to cure the Solicitation Statement and the materially misleading nature of

the forecasts under SEC Rule 14a-9 as a result of the omitted information in the Solicitation

Statement, Defendants must provide a reconciliation table of the non-GAAP measures to the

most comparable GAAP measures to make the non-GAAP metrics included in the Solicitation

Statement not misleading.

       31.    Further, the Solicitation Statement notes that, in connection with preparing the

fairness opinion, Goldman Sachs reviewed, along with the Projections, certain analyses prepared

by the management of the Company related to the expected utilization by the Company of

certain net operating loss carryforwards of the Company, as approved for Goldman Sachs’ use



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                              9
 Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 10 of 17 PageID #: 10




by the Company (the “NOL Forecasts”). Solicitation Statement at 28. However, the Solicitation

Statement fails to disclose the NOL Forecasts.      Such forecasts are material to Momenta’s

shareholders, as the Board cites the Company’s NOL Forecasts and the expectation that the

utilization of such NOLs as a reason why Momenta shareholders should tender their shares in

support of the Proposed Transaction. The omission of the NOL Forecasts render the summary of

Goldman Sachs’ analyses which utilized the NOL Forecasts incomplete and misleading.

Omissions and/or Material Misrepresentations Concerning Goldman Sachs’ Financial Analyses

       32.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis and

Illustrative Sum-of-the-Parts Discounted Cash Flow Analysis, the Solicitation Statement fails to

disclose: (i) the NOL Forecasts; (ii) the basis for applying the range of discount rates from 8.0%

to 10.0%; (iii) the basis for applying a range of perpetual growth rates of 0.0% to 2.0%; (iv) the

Company’s unlevered cash flows used in the analyses; (v) the number of fully diluted

outstanding shares of the Company as of August 14, 2020; (vi) the estimates of the benefits to be

derived by the Company from its utilization of its net operating losses as reflected in the NOL

Forecasts; and (vii) the Company’s net cash.

Omissions and/or Material Misrepresentations Concerning Centerview’s Financial Analyses

       33.     With respect to Centerview’s Selected Public Company Analysis, the Solicitation

Statement fails to disclose Centerview’s basis for selecting a reference range of 2024E EV/

Revenue Multiples of 4.5x to 8.0x.

       34.     With respect to Centerview’s Selected Transactions Analysis, the Solicitation

Statement fails to disclose Centerview’s basis for selecting a reference range of Five-Year

Forward Revenue Multiples of 6.0x to 9.5x.




                                               10
 Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 11 of 17 PageID #: 11




          35.   With respect to Centerview’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the basis for applying the range of discount rates from 9.5% to

11.5%; (ii) the implied terminal value of the Company; (iii) the basis for applying a range of

perpetual growth rates of 0.0% to 2.0%; (iv) the Company’s unlevered cash flows used in the

analysis; (v) the basis for the assumption that unlevered free cash flows would decline in

perpetuity after December 31, 2039 at a range of rates of free cash flow decline of 30% to 20%;

and (vi) the number of fully diluted outstanding shares of the Company as of August 14, 2020.

          36.   In sum, the omission of the above-referenced information renders statements in

the Solicitation Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the expiration of

the Tender Offer, Plaintiff will be unable to make a fully-informed decision regarding whether to

tender her shares, and she is thus threatened with irreparable harm, warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                        On Behalf of Plaintiff Against All Defendants for
                         Violations of Section 14(e) of the Exchange Act

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).




                                                 11
 Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 12 of 17 PageID #: 12




       39.     Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under

which they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

       40.     The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information

about the consideration offered to stockholders via the Tender Offer, the intrinsic value of the

Company, the Company’s financial projections, and the financial advisors’ valuation analyses

and resultant fairness opinion.

       41.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in

violation of Section 14(e) of the Exchange Act. By virtue of their positions within the Company

and/or roles in the process and in the preparation of the Solicitation Statement, Defendants were

aware of this information and their obligation to disclose this information in the Solicitation

Statement.

       42.     The omissions and misleading statements in the Solicitation Statement are

material in that a reasonable stockholder would consider them important in deciding whether to

tender their shares or seek other remedies. In addition, a reasonable investor would view the

information identified above which has been omitted from the Solicitation Statement as altering

the “total mix” of information made available to stockholders.




                                               12
 Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 13 of 17 PageID #: 13




          43.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly

had access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          44.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          45.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          46.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          47.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers.

          48.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement

false and/or misleading.

          49.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein



                                                 13
 Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 14 of 17 PageID #: 14




to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly

had access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          50.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of Momenta within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Momenta, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Momenta, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          53.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading




                                                 14
 Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 15 of 17 PageID #: 15




prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       54.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Momenta, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Solicitation Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Solicitation Statement.

       55.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) and (e), by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 15
 Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 16 of 17 PageID #: 16




          58.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




                                                 16
 Case 1:20-cv-01175-CFC Document 1 Filed 09/02/20 Page 17 of 17 PageID #: 17




Dated: September 2, 2020              RIGRODSKY & LONG, P.A.

                                 By: /s/ Gina M. Serra
OF COUNSEL:                          Brian D. Long (#4347)
                                     Gina M. Serra (#5387)
WOLF HALDENSTEIN ADLER               300 Delaware Avenue, Suite 210
FREEMAN & HERZ LLP                   Wilmington, DE 19801
Gloria Kui Melwani                   Telephone: (302) 295-5310
270 Madison Avenue                   Facsimile: (302) 654-7530
New York, NY 10016                   Email: bdl@rl-legal.com
Telephone: (212) 545-4600            Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com              Attorneys for Plaintiff




                                     17
